DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 11/30/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1-2, 4-8 and 11 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Omar Alonso Galiano on 12/10/2021.

The application has been amended as follows: 
9. (Currently Amended): A manufacturing method of stator for rotary electric machine, the stator for rotary electric machine including a first coil and a second coil which are arranged inside a same slot of a stator core along a radial direction of the 
a first step for forming the insulating member with a tubular body for surrounding the first coil and the second coil; 
a second step for cutting the insulating member at a midpoint in a longitudinal direction of the tubular body to form a first tubular body surrounding the first coil and a second tubular body surrounding the second coil separately, while being connected with a connection part as a part of the tubular body; Page 4 of 7Application No. 16/319,644 Attorney Docket No. 114617.PB885US 
a third step for bending the insulating member at the connection part so that radially confronting sides of the first tubular body and the second tubular body of the insulating member are superposed; and 
a fourth step for disposing the first coil and the second coil in the first tubular body and the second tubular body of the insulating member, respectively.

	10. (Currently Amended): A manufacturing method of stator for rotary electric machine, the stator for rotary electric machine including a first coil and a second coil which are arranged inside a same slot of a stator core along a radial direction of the stator core, and an insulating member which is stored inside the slot for insulation between the first coil and the second coil, the manufacturing method comprising: 
a first step for cutting the insulating member at a midpoint in a longitudinal direction to form a first tubular forming region surrounding the first coil and a second tubular forming region surrounding the second coil separately, while being connected with a connection part as a part of the insulating member; 

a third step for bending the insulating member at the connection part so that mutually confronting sides of the first tubular body and the second tubular body of the insulating member are superposed; and 
a fourth step for disposing the first coil and the second coil in the first tubular body and the second tubular body of the insulating member, respectively.

Reasons for Allowance
Claims 1-2 and 4-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the specific limitation of “the one side of the second insulating member and the one side of the third insulating member are connected with a second connection part at the other edge of the second insulating member, opposite the one edge” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
The closest prior art Nakayama fails to teach a second connection part at the other edge of the second insulating member opposite the one edge.
Claim 2, 4-8 and 11 are allowable for depending upon claim 1.

Regarding claim 9, the specific limitation of “a second step for cutting the insulating member at a midpoint in a longitudinal direction of the tubular body to form a 
a third step for bending the insulating member at a connection part so that radially confronting sides of the first tubular body and the second tubular body of the insulating member are superposed” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

Regarding claim 10, the specific limitation of “a first step for cutting the insulating member at a midpoint in a longitudinal direction to form a first tubular forming region surrounding the first coil and a second tubular forming region surrounding the second coil separately, while being connected with a connection part as a part of the insulating member;
a third step for bending the insulating member at the connection part so that mutually confronting sides of the first tubular body and the second tubular body of the insulating member are superposed” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINKI CHANG/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834